UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6525


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT ISAAC CHRISTIAN, a/k/a LA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:03-cr-00051-RAJ-FBS-1)


Submitted:   June 14, 2012                    Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont Isaac Christian, Appellant Pro Se.    Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont     Isaac      Christian    appeals    the      district   court’s

order denying        his   motion    for   reduction     of     sentence    under   18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find   no   reversible       error.        Accordingly,       we   affirm     for   the

reasons     stated    by     the    district    court.          United     States    v.

Christian, No. 4:03-cr-00051-RAJ-FBS-1 (E.D. Va. Mar. 2, 2012).

We   dispense   with       oral    argument    because    the      facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2